DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 23, 2020.  This action is made final.
Claims 1-10 and 12-20 are amended.  Claim 11 is cancelled.  Claims 1-10 and 12-20 are pending for examination.  Claims 1, 12, and 20 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on December 22, 2020, was filed before the mailing of an action closing prosecution in the application and was accompanied by the required statement.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 as amended is objected to because of the following informalities: the phrase “to select object” should read “to select an object” or something similar.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claims 1, 12, and 20 each recite the limitation “the user input for selecting a first object included in the first screen” in the claimed apparatus, method, and medium respectively.  There is insufficient antecedent basis for this limitation in the claims.  Dependent Claims 2-10 and 13-19 incorporate the deficiency.
Claim 9 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim as amended recites the limitation “the second target object” in the claimed apparatus.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satheesh et al., U.S. Patent Application 2018/0146233 A1 (published May 24, .
Regarding Claim 1, Satheesh teaches an electronic apparatus (e.g., Satheesh, Abstract, describing apparatuses, methods, and systems for automatically navigating a graphical user interface [GUI] of a media device) comprising:
A communicator comprising communication circuitry configured to receive image signals from a plurality of external apparatuses (see, e.g., id., paras. 102 and 103 and Figs. 1A-1C, describing and illustrating a switch connected to multiple media devices; paras. 108-110 and Fig. 2, describing and illustrating an example system for the switch comprising interfaces and ports enabling communications between media devices and the switch and describing the switch configured to receive a video signal from an active connected media device representing the GUI of the media device);
An input receiver comprising input receiving circuitry configured to receive a user input (see, e.g., id., paras. 110 and 116 and Fig. 2, describing and illustrating the switch as comprising detectors including a sensor or the like configured to receive a command from a user to control the switch or any of the media devices, and describing an example of detectors including a remote control operable to control one or more functions of the switch or transmit commands to the switch); 
A display (see, e.g., id., paras. 103 and 110 and Figs. 1A-2, describing and illustrating the switch coupled to one or more sink devices comprising a ; and
A processor configured to control the electronic apparatus (e.g., id., paras. 110 and 113 and Fig. 2, describing and illustrating the switch as comprising one or more processors configured to perform functions) to:
Control the display to display a first screen (see, e.g., id., paras. 102, 118, and 119, describing multiple media devices mapped by a mapping component of the switch in order to output desired content received from one of the media devices on a specified output port [indicating display of a screen from a certain media device in some form]),
Based on the user input, identify an external apparatus from among the plurality of external apparatuses (see, e.g., id., paras. 137 and 138 and Fig. 3, describing and illustrating a flowchart of a method, implemented by the switch, for automatically navigating a GUI of a media device to carry out an operation request, the method comprising receiving an operation request to perform a desired action on one of the media devices and describing embodiments in which the switch determines, based on the mapping component, which media device to automatically navigate in response to receiving an operation request that does not identify a media device),
Control the display to display a second screen including a plurality of objects based on an image signal received from the identified external apparatus (see, e.g., id., paras. 138 and 140 and Fig. 3, describing and illustrating the flowchart of the method for automatically navigating a GUI of a 
Based on a user input for selecting a second object included in the second screen being received, provide a control signal to select the second object corresponding to the user input from among a plurality of objects included in the second screen (see, e.g., id., paras. 137, 138, 177, 178, and 182 and Fig. 3, describing and illustrating the flowchart of the method for automatically navigating a GUI of a media device further comprising determining whether the GUI of the media device is in a state to carry out the received operation request based on a video signal received from the media device and determining one or more navigation commands to apply to the GUI in response to determining that that the GUI is not in a state to carry out the operation request; para. 178, describing an example in which, based on GUI information obtained from the video signal, a navigation determiner of the switch determines that, in relationship to a plurality of selectable objects present on the , and 
Control the communicator to transmit the generated control command to the external apparatus (see, e.g., id., para. 182 and Fig. 3, describing and illustrating the flowchart of the method for automatically navigating a GUI of a media device to carry out an operation request further comprising transmitting the one or more navigation commands for application to the GUI to the media device, and paras. 217-220 and Figs. 11A-11C, describing and illustrating changes in the GUI of the media device after receiving navigation commands).
However, Satheesh appears to be silent regarding the first screen including a plurality of objects corresponding to a plurality of external apparatuses and regarding, based on a user input for selecting a first object included in the first screen being received, identifying an external apparatus corresponding to the first object from among the plurality of external apparatuses.
Sirpal teaches an electronic apparatus (e.g., Sirpal, Abstract and para. 5, describing an intelligent TV with intuitive interfaces) comprising a processor configured to control the electronic apparatus (e.g., id., describing instructions causing a processor to execute a method of displaying a media center panel on a television display) to: control a display to display a first screen including a plurality of objects corresponding to a plurality of external apparatuses (see, e.g., id., paras. 192 and 203 and Fig. 17, describing and illustrating display of a view of user-selectable tiles including an all devices tile, a most recently connected device tile, a second most recently connected device tile, a third most recently connected device tile, a my favorites tile, and a most recently browsed tile, and paras. 204 and 209 and Fig. 18, describing and illustrating a user interface for displaying a state of devices in a media center application, the user interface comprising a listing of connected devices), based on a user input for selecting a first object included in the first screen being received, identify an external apparatus corresponding to the first object from among the plurality of external apparatuses, and control the display to display a second screen including a plurality of objects based on an image signal received from the identified external apparatus (see, e.g., id., para. 221 and Fig. 18, describing functionality for a user to select the connected devices to access the media items in the connected devices, describing and illustrating an example in which a particular connected device has been selected as indicated by grey color, and describing and illustrating a device tile that displays content when the user selects the particular connected device, such as posts of the user on social media or a user interface that allows the user to browse various media content in the device).
Satheesh and Sirpal are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing apparatuses for selecting media objects from external apparatuses and with teachings directed toward selection among external apparatuses.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Satheesh and Sirpal and see, e.g., Sirpal, paras.2-4, 209, and 2011; and in view of the value user-interface-based preview and selection well known in the art). 
Regarding Claim 2, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the processor is configured to control the electronic apparatus to identify an object where a cursor is positioned from among the plurality of objects in the second screen, to generate a cursor movement control signal to move the cursor from the identified object to the second object (see, e.g., Satheesh, para. 178, describing an example in which, based on GUI information obtained from the video signal, the navigation determiner of the switch determines that, in relationship to a plurality of selectable objects present on the GUI of the media device, a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object), and to control the communicator to transmit the generated cursor movement control signal to the identified external apparatus (e.g., id., para. 182 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising a command transmitter of the switch transmitting one or more navigation commands for application to the GUI to the media device and describing an 
Regarding Claim 3, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to identify arrangements of the plurality of objects in the second screen, and to generate a cursor movement control signal based on the identified arrangements (see, e.g., Satheesh, para. 178, describing an example in which, based on GUI information obtained from the video signal, the navigation determiner of the switch determines that, in relationship to a plurality of selectable objects present on the GUI of the media device, a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object).
Regarding Claim 4, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to control the communicator to transmit an object execution control signal to the identified external apparatus when an object where the cursor is currently positioned after the cursor movement control signal is transmitted is the second object (see, e.g., Satheesh, para. 178, describing an example in which the navigation determiner of the switch determines that a cursor representing a selected object should move in certain directions to arrive at a desired resource to launch; para. 182 and Fig. 3, describing the command transmitter of the switch transmitting one or more navigation commands to the media device and 
Regarding Claim 5, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 2, wherein the processor is configured to control the electronic apparatus to control the communicator to transmit a plurality of four-direction movement control signals to the identified external apparatus in sequence on a predetermined time interval when the cursor movement control signal comprises the plurality of four-direction movement control signals (see, e.g., Satheesh, para. 178, describing an example in which the navigation determiner of the switch determines that a cursor representing a selected object should move one spot in the right direction followed by one spot in the down direction to arrive at a desired object; para. 181, describing embodiments in which the navigation determiner determines that a single navigation command to move the cursor in the right direction should be applied and confirmed or verified in a subsequently processed video frame prior to applying a second navigation command to move in a down direction [an arrangement representing transmitting in sequence on a predetermined time interval at least in the sense of waiting until a first command is executed before sending a second command]; and paras. 214 and 220 and Figs. 11A-11C, describing and illustrating an 
Regarding Claim 6, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the input receiver is configured to receive a user voice signal, and wherein the processor is configured to control the electronic apparatus to identify the second object from among the plurality of objects in the second screen based on a voice recognition result of the input voice signal (see, e.g., Satheesh, paras. 116 and 138, describing embodiments in which detectors of the switch include a microphone to receive an operation request via a user voice command and describing an operation request including a request to launch a particular application or multimedia content, and para. 297, describing an example in which an operation request received via a voice command comprises a request to launch a particular resource).
Regarding Claim 7, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 6, wherein the processor is configured to control the electronic apparatus to obtain keywords of the plurality of objects in the second screen by analyzing images regarding the plurality of objects (see, e.g., Satheesh, paras. 49 and 62, describing embodiments comprising performing optical character recognition [OCR] on at least a portion of one or more video frames of a video signal from a connected media device; para. 155 and 158 and Fig. 3, describing and illustrating the method for automatically navigating a GUI of a media device comprising processing video frames of the video signal to identify text such as using OCR, and para. 168 and Fig. 7, describing and illustrating an example in which selectable objects , and to identify the second object from among the plurality of objects in the second screen based on the obtained keywords and the voice recognition result (see, e.g., id., para. 297, describing an example in which an operation request received via a voice command comprises a request to launch a particular resource, and paras. 116 and 231,  describing embodiments comprising converting a voice command to text for processing).
Regarding Claim 8, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, further comprising a memory configured to store a control signal regarding a predetermined user input, wherein, the processor is configured to control the electronic apparatus to control the communicator to transmit the stored control signal to the identified external apparatus when the predetermined user input is input through the input receiver (see, e.g.
Regarding Claim 9, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the communicator is configured to receive an image signal from each of the plurality of external apparatuses (e.g., Satheesh, paras. 102 and 103 and Figs. 1A-1C, describing and illustrating the switch connected to multiple media devices; paras. 114 and 119 and Fig. 2, describing and illustrating the switch comprising a transceiver configured to receive video signals from multiple media devices and comprising a switching circuit to connect identified electronic devices on ports of the switch to cause output of desired content received from one of the media devices), and wherein the processor is configured to control the electronic apparatus to identify an external apparatus to provide a second screen including the second object corresponding to the user input from among the plurality of external apparatuses, and to control the communicator to transmit the determined control signal to the identified external apparatus (see, e.g., id., para. 41, describing embodiments in which a switching device receives an operation request from a user, automatically determines which media device to navigate from a plurality of media devices, and automatically navigates the GUI of a media device by transmitting one or more navigation commands to the GUI; paras. 119 and 120, describing the switching circuit providing switched connections between ports of the switch and causing the transceiver to output desired content received from one of the media devices on a specified output port; para. 136, indicating that a particular media device need not be on a particular screen, selected by the switch, or powered on prior to commencing an automatic navigation and describing an example in which, if the switch is currently displaying content from a first connected media device and a user transmits 
Regarding Claim 10, Satheesh as modified by Sirpal teaches the electronic apparatus of Claim 1, wherein the processor is configured to control the electronic apparatus to generate a control signal comprising an instruction for executing an application and/or a content corresponding to the second object (see, e.g., Satheesh, paras. 126, 138, and 220, describing the command transmitter of the switch transmitting signals, such as an “enter” or “select” command, to execute a desired application or launch particular multimedia content on a particular media device).
Regarding Claim 12, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Satheesh as modified by Sirpal teaches a method corresponding to the apparatus of Claim 9.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Satheesh as modified by Sirpal teaches a non-transitory computer readable recording medium (see, e.g., Satheesh, para. 319) corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed December 23, 2020, have been fully considered but are moot in view of the new grounds of rejection.  Regarding Applicant’s arguments on pages 10 and 11 of the Amendment (pages 2 and 3 of the Remarks) that Satheesh fails to disclose the amended limitations “control the display to display a first screen including a plurality of objects corresponding to a plurality of external apparatuses, based on the user input for selecting a first object included in the first screen being received, identify an external apparatus corresponding to the first object from among the plurality of external apparatuses, control the display to display a second screen including a plurality of objects based on an image signal received from the identified external apparatus, based on a user input for selecting a second object included in the second screen being received, provide a control signal to select the second object corresponding to the user input from among a plurality of objects included in the second screen, and control the communicator to transmit the control signal to the identified external apparatus,” it is noted that these limitations are rendered obvious over the teachings of newly added reference Sirpal in combination with the teachings of Satheesh as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Schultz et al., U.S. Patent Application 2010/0235744 A1 (published Sep. 16, 2010), teaching system and methods in which a user interface displays a set of available media sources and allows selection.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
4/9/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174